Citation Nr: 0405178	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-12 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1948 until July 
1957 and from August 1958 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Baltimore, Maryland, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
left knee disorder in September 1981.  

2.  Evidence submitted since the September 1981 decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1981 decision is new 
and material and the veteran's claim for a left knee disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 2001 rating 
determination, August 2002 SOC, and November 2002 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in a March 2002 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
of his claim, VA's duty to assist him in obtaining evidence, 
what the evidence had to show to establish entitlement to the 
benefit he wanted, what information or evidence was still 
needed from him, what he could do to help with his claim, 
where and when to send the information and evidence, and 
where to contact VA if he had any questions or needed 
assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
July 2003 hearing before the undersigned Veterans Law Judge.  
VA has met all VCAA duties.

The Board is mindful of the Court's recent holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) regarding the duty to notify under the VCAA; however, 
based on the below actions, the veteran has not been 
prejudiced.  

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that this matter was 
previously before the Board in September 1981.  

At that time, the Board noted that the service medical 
records revealed that the veteran was seen with complaints of 
left knee pain in October 1955.  He gave a history of having 
fallen and twisted his knee.  On examination, there was 
slight tenderness with no palpable swelling or deformity.  
Range of motion was described as good.  Thereafter, the 
veteran was seen with complaints of left knee pain.  On 
examination, there was mild tenderness at the medial and 
lateral ligament interval of the knee joint capsule at the 
joint line.  In December 1956, the veteran was seen with 
complaints of pain in the back of the knee which went into 
the cap when he stepped up.  The veteran noted that he had 
bruised his knee while playing football.  On examination, the 
knee was stable and there was no internal injury.  The 
diagnostic impression was a pulled tendon.  The Board 
observed that at the time of 1957, 1958, 1961, and 1968 
examinations, normal findings were reported for the knees.  
The Board also noted that at the time of the March 1969 
separation examination, the only abnormality noted on the 
left lower extremity was a left knee scar.  

The Board further observed that in February 1980, four 
statements were received from individuals who reported that 
the veteran had experienced left knee and leg pain for many 
years.  The Board also noted that the veteran's private 
physician, W. M., M.D., in an April 1980 letter, indicated 
that the veteran had sustained an injury while in service 
several years ago and that he first injured his knee in 1955.  

The Board further indicated that at the time of a July 1980 
VA examination, the veteran gave a history of falling in fire 
fighting school in 1954 or 1955 and receiving heat treatment 
and a knee wrap or brace.  The veteran also noted that he 
injured his knee playing baseball in 1957.  He further stated 
that his left knee collapsed on him in 1979.  Following 
examination, diagnoses of status postoperative medial 
arthrotomy, left knee, with history of medial meniscectomy 
and repair of ligaments and limitation of motion of flexion 
and degenerative arthritis and calcification of the left 
knee, were rendered.  

The Board further observed that in a January 1981 letter, Dr. 
M. reported the history and surgical repair rendered in 1980.  
Dr. M. stated that the veteran had an old injury which he 
thought accounted for his symptoms when he was first seen in 
1980.  

In denying service connection, the Board found that the 
veteran was treated for left knee complaints in 1955 and 1956 
but that no chronic left knee disorder was manifested during 
these treatment sessions or for the remainder of his service, 
at the time of separation, or for many years after service.  
The Board noted that it was significant that the veteran had 
received no treatment for his left knee until the late 
1970's.  It also observed that while the veteran had applied 
for several other disabilities during this time period, he 
had not registered any complaints regarding his left knee.  
The Board found that in view of the lack of clinical findings 
made in service and in the years following service, it was 
their opinion that the knee injury sustained in 1955 must 
have been acute and transitory in nature and not productive 
of chronic knee pathology.  

The Board noted that it had carefully considered the lay 
statements submitted but that they were not sufficient 
standing alone to permit the granting of service due to the 
absence of corroborating clinical evidence of chronicity in 
service or some medical evidence showing continuity of 
symptomatology after service.  

In February 2001, the veteran requested that his claim for 
service connection for a left knee disorder be reopened.  

In support of his claim, the veteran submitted a January 2001 
letter from Dr. M.  In his letter, Dr. M. noted that the 
veteran first sustained a knee injury in 1955.  He reported 
that since that time, the veteran had had intermittent 
locking and giving way symptoms.  He indicated that in 
January 1980, the veteran  had severe rotatory instability of 
the left knee.  He noted that the veteran's knee deteriorated 
to the point that a total knee replacement was performed in 
August 2000.  Dr. M. stated that for purposes of this 
discussion, the veteran's original injury incurred in 1955 
was certainly related to his US Naval service.  

In a June 2001 letter, Dr. Moore again indicated that it was 
clear that the veteran's knee problems were service-related.  

In a September 2002 letter, Dr. M. stated that he had written 
many letters on behalf of the veteran over the years.  He 
noted that the veteran had been a patient of his since 1980.  
Dr. M. indicated that the veteran had brought his service 
medical records to an appointment, which dated from 1955 to 
1967.  He observed that there were several visits for an 
injury to his left knee.  Dr. M. opined  that the veteran 
unequivocally had a service-related injury to his knee.  He 
stated that there was no question that at the time of the 
original arthrotomy, the veteran had a torn meniscus and 
rotatory laxity and that this stemmed from the injury which 
occurred in 1955.  

At the time of his July 2003 hearing before the undersigned 
Law Judge, the veteran testified as to having injured his 
knee on several occasions during service.  He also testified 
that he had been told by several physicians that his knee 
problems were related to his inservice knee injuries.  

The Board finds that the evidence added to the record since 
the September 1981 decision directly addresses the issue on 
appeal.  While the Board notes that there were several 
letters from Dr. M. available for review at the time of the 
previous denial, which related the veteran's knee problems to 
his inservice knee injury, the most recent letter received 
from Dr. M. reveals that he had the opportunity to review the 
veteran's service medical records and that following a review 
of the record, he stated that the veteran's left knee 
problems had their onset in service.  The newly added 
evidence is new and material to the issue at hand. 

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).


ORDER

The petition to reopen a claim for service connection for a 
left knee disorder is granted.


REMAND

Based upon the reopening of the claim of service connection 
for a left knee disorder, additional development is 
warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current left knee disorder.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render the following opinion:  Is it at 
least as likely as not that any current 
left knee disorder is related to the 
veteran's period of service, including as 
a result of any injuries sustained 
inservice?  Complete detailed rationale 
is requested for each opinion that is 
rendered. 

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



